     Case: 1:18-cv-04009 Document #: 48 Filed: 01/27/21 Page 1 of 17 PageID #:1280




                                UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

    CARLINDA P.,                                          )
                                                          )
               Plaintiff,                                 )
                                                                    Case No. 18 C 4009
                                                          )
      v.                                                  )
                                                                    Magistrate Judge Gabriel A. Fuentes
                                                          )
    ANDREW M. SAUL, Commissioner of                       )
    Social Security, 1                                    )
                                                          )
               Defendant.                                 )

                              MEMORANDUM OPINION AND ORDER 2

           Before the Court is Plaintiff Carlinda P.’s 3 appeal from the Commissioner’s decision

denying her application for a closed period of Supplemental Security Income (“SSI”). (D.E. 18.)

The Commissioner has moved to affirm. (D.E. 31.)

I.         Procedural Background

           Plaintiff applied for SSI on May 4, 2010, when she was 52 years old. She first appeared at

a hearing before an ALJ on December 13, 2011 (R. 59, 130), after which the ALJ wrote an opinion



1
  The Court substitutes Andrew M. Saul for his predecessor, Nancy A. Berry, as the proper defendant in this action
under Federal Rule of Civil Procedure 25(d) (a public officer’s successor is automatically substituted as a party).
2
  On July 16, 2018, by consent of the parties and under 28 U.S.C. § 636(c) and Local Rule 73.1, this case was assigned
to a United States Magistrate Judge for all proceedings, including entry of final judgment. (D.E. 11.) On May 31,
2019, the case was reassigned to this Court for all proceedings. (D.E. 37.)
3
  The Court in this opinion is referring to Plaintiff by her first name and first initial of her last name in compliance
with Internal Operating Procedure No. 22 of this Court. IOP 22 presumably is intended to protect the privacy of
plaintiffs who bring matters in this Court seeking judicial review under the Social Security Act. The Court notes that
suppressing the names of litigants is an extraordinary step ordinarily reserved for protecting the identities of children,
sexual assault victims, and other particularly vulnerable parties. Doe v. Vill. of Deerfield, 819 F.3d 372, 377 (7th Cir.
2016). Allowing a litigant to proceed anonymously “runs contrary to the rights of the public to have open judicial
proceedings and to know who is using court facilities and procedures funded by public taxes.” Id. A party wishing to
proceed anonymously “must demonstrate ‘exceptional circumstances’ that outweigh both the public policy in favor
of identified parties and the prejudice to the opposing party that would result from anonymity.” Id., citing Doe v. Blue
Cross & Blue Shield United of Wis., 112 F.3d 869, 872 (7th Cir. 1997). Under IOP 22, both parties are absolved of
making such a showing, and it is not clear whether any party could make that showing in this matter. In any event, the
Court is abiding by IOP 22 subject to the Court’s concerns as stated.
      Case: 1:18-cv-04009 Document #: 48 Filed: 01/27/21 Page 2 of 17 PageID #:1281




denying her application. (R. 36.) The Appeals Council denied Plaintiff’s request for review, and

Plaintiff appealed to the federal district court, which remanded the case to the agency for further

proceedings. (R. 585-616.) On remand, a second hearing was held on November 29, 2016, after

which a second ALJ issued an opinion denying Plaintiff’s application for benefits. (R. 497.). The

ALJ considered a closed period of disability, from April 23, 2010, through November 25, 2014. 4

(R. 532-33.) Plaintiff’s request for review was denied (R. 480), making the ALJ’s decision the

final decision of the Commissioner. Prater v. Saul, 947 F.3d 479, 481 (7th Cir. 2020).

    II.   Factual Background

          On December 4, 2007, Plaintiff was admitted to the hospital after overdosing on ibuprofen

and Vicodin; she also had cocaine in her system. (R. 250, 256.) She was transferred to an inpatient

mental health center, where she was diagnosed with depressive disorder and substance-induced

mood disorder. (R. 262-64.) Plaintiff was discharged five days later at the request of her family

after her father died suddenly. (R. 264-65.) In January 2008, Plaintiff began outpatient therapy

with Robert Galligan, Psy.D. (R. 291.) He diagnosed her with moderate major depression and

assigned Plaintiff a Global Assessment of Functioning (“GAF”) score of 52. 5 (R. 305.) He noted

that Plaintiff felt guilty about her father’s death, “as if she is to blame” (R. 293), and her

concentration was “adversely affected by her habitual worry.” (R. 299.) In February 2008, she was

prescribed Prozac (antidepressant). (R. 308-09.)

          On April 23, 2008, Harley G. Rubens, M.D., performed a state agency psychiatric

examination. Plaintiff reported that she usually spent the day watching television or visiting her


4
  The closed period begins on April 23, 2010 because SSI benefits are not payable until the month after the
application’s filing date. 20 C.F.R. § 416.335. The closed period ends on November 25, 2014 period because Plaintiff
received benefits beginning on that date as a result of a subsequent, successful disability claim. (R. 619.)
5
  A GAF score between 51 and 60 indicates moderate functional impairment. See Am. Psych. Assoc. Diagnostic &
Statistical Manual of Mental Disorders at 34 (4th ed. rev. 2000) (DSM-IV) The DSM-V has since replaced the GAF
with another metric. See Walker v. Berryhill, 900 F.3d 479, 480 (7th Cir. 2018).


                                                         2
   Case: 1:18-cv-04009 Document #: 48 Filed: 01/27/21 Page 3 of 17 PageID #:1282




mother’s downstairs apartment, and she was worried because she had to move to a different

neighborhood. (R. 314.) Dr. Rubens diagnosed Plaintiff with adjustment disorder with mixed

anxiety and depression and dependent personality disorder; he noted Plaintiff “has always been

dependent on her mother, sisters or other family members to take care of her.” (R. 316.) Indeed,

during the summer of 2008, Plaintiff had trouble adjusting to her new apartment and the separation

from her family. She told Dr. Galligan that she was stressed by “the prevalence of drugs and gangs

around her own apartment.” (R. 337-38, 341.) Plaintiff could not afford her medication, so Dr.

Galligan gave her free samples of Lexapro (antidepressant). (R. 339.)

       Plaintiff next saw Dr. Galligan in October 2009. (R. 319.) She had been more depressed;

she felt her apartment was in an unsafe neighborhood, and she was feeling isolated from her family.

(Id.) Dr. Galligan opined that Plaintiff’s fear about being in an unsafe area “may be contributing

to a general state of paranoia.” (Id.) On November 4, 2009, Plaintiff underwent an evaluation with

psychiatrist Robert A. Channon, M.D. (R. 323.) Plaintiff told him that she rarely left her home,

cried easily, and “does not care if she lives or dies.” (Id.) Dr. Channon diagnosed Plaintiff with

major depression and instructed her to take Lexapro. (Id.)

       On April 14, 2010, Plaintiff told Dr. Channon that she was depressed and had cut herself

on four separate occasions, once intending to kill herself. (R. 322.) Dr. Channon again prescribed

Prozac and instructed Plaintiff to use a prescription discount program. (Id.) The following month,

Plaintiff told Dr. Channon she had been unable to fill her prescription due to financial problems,

and he gave her free samples of Lexapro to tide her over until she could get Prozac. (R. 400.)

       On June 17, 2010, Ana A. Gil, M.D., performed a state agency psychiatric examination.

Plaintiff told Dr. Gil she could not travel by herself because she gets lost and nervous outside. (R.

356.) She reported that Prozac helped her depression, but she could not afford it, and she




                                                 3
   Case: 1:18-cv-04009 Document #: 48 Filed: 01/27/21 Page 4 of 17 PageID #:1283




sometimes missed appointments with Dr. Galligan because she did not have carfare. (Id.) Plaintiff

described feelings of hopelessness and increased social isolation; she did not have friends or

hobbies. (R. 357-58.) Dr. Gil found Plaintiff had “mild psychomotor agitation, a sad, tearful and

restricted affect and moderately depressed mood,” and impaired immediate memory. (R. 359.)

Based on Dr. Gil’s exam, a state agency consultant opined Plaintiff had moderate difficulties in

maintaining social functioning and maintaining concentration, persistence or pace and mild

restriction in activities of daily living (“ADLs”). (R. 384.)

       In August 2010, Dr. Channon increased Plaintiff’s dose of Lexapro because she felt she

could not “handle all this stress” from financial and other difficulties. (R. 398.) In September, he

added a prescription for Seroquel (antipsychotic). (R. 396.) That month, Dr. Galligan noted

Plaintiff appeared sullen and distracted, and she acknowledged an “intensification of depression

and anxiety;” however, she “seem[ed] to be coping marginally adequately with the aid of

medication.” (R. 395, 397.) Plaintiff remained “hypervigilant in her apartment because she

worrie[d] that something bad might happen.” (Id.) Dr. Galligan also completed a medical source

statement, writing Plaintiff showed “only transient, moderate improvement” and “remain[ed]

depressed [and] poorly functioning,” with feelings of guilt and anxiety, difficulty concentrating,

persistent disturbance in mood or affect and emotional withdrawal and lability. (R. 388-89.) Dr.

Galligan noted he saw Plaintiff “very infrequently,” and he gave her a GAF score of 53. (R. 388.)

       In December 2010, Plaintiff was tearful and blaming herself on the anniversary of her

father’s death; Dr. Channon told her to monitor herself for suicidality and increased her dose of

Seroquel. (R. 428.) Two weeks later, Plaintiff told Dr. Channon she was “feeling better” because

she had been “mostly occupied or watched” looking after her grandchildren. (R. 425.) Dr. Channon

again increased Plaintiff’s dose of Seroquel. (Id.) In January 2011, he noted Plaintiff was “not




                                                  4
   Case: 1:18-cv-04009 Document #: 48 Filed: 01/27/21 Page 5 of 17 PageID #:1284




feeling so urgently suicidal,” but had “persistent anxiety/discomfort leaving the house except for

absolute necessity.” (R. 422.)

       In March 2011, Plaintiff told Dr. Channon her mood had been “good for several weeks”

(R. 416), but in April, she was more depressed, and she was looking after her grandchildren to

“distract her from depression and [suicidal ideations].” (R. 412.) Plaintiff was upset about drug

dealing near her home and felt “people may be watching her,” and she admitted to “stretch[ing]”

out her medications over the past two weeks. (Id.) Plaintiff also saw Dr. Galligan in April 2011;

he noted their therapy sessions were “infrequent,” and Plaintiff seemed to be “leading a fairly

isolated, minimally functional life.” (Id.)

       In June 2011, Plaintiff told Dr. Channon she was experiencing “ongoing paranoia;” she

kept her blinds and windows closed. (R. 406.) Since she said she was unable to afford out-of-

pocket medical expenses, Dr. Channon gave her samples of Cymbalta (for depression and anxiety).

(Id.) In July, Plaintiff reported Cymbalta may have decreased her paranoia and anxiety but in

August, Plaintiff felt physically ill and depressed. (R. 458.) Dr. Channon instructed her to continue

taking Seroquel and gave her samples of Viibryd (antidepressant) because he had no samples of

Lexapro or Cymbalta. (Id.) In September, Plaintiff told Dr. Channon her mood was “okay”; at her

request, Dr. Channon put her back on Cymbalta. (R. 465.)

       On December 13, 2011, Plaintiff appeared at her first hearing before an ALJ. She testified

that her medications kept her from being suicidal and improved her sleep. (R. 72.) Plaintiff testified

she did not like being around anyone, even family; she thought people were out to get her, and she

stayed in her house except when visiting her mother or the doctor. (R. 72-73, 76-78.) When her

daughter worried Plaintiff was thinking about suicide, she sent the grandkids over (ages 4 and 10)

and Plaintiff stayed inside with them. (R. 84-88.) An independent medical expert agreed with the




                                                  5
      Case: 1:18-cv-04009 Document #: 48 Filed: 01/27/21 Page 6 of 17 PageID #:1285




2010 state agency opinion finding Plaintiff had moderate and mild restrictions in the paragraph B

criteria, taking into account gaps in treatment with Dr. Galligan and evidence that Plaintiff’s

condition improved when she took her medication. (R. 99-100.) 6

           On December 16, 2011, Dr. Channon noted Plaintiff looked subdued; she was having

suicidal thoughts related to the anniversary of her father’s death, so she planned to stay with her

mother while she felt that way. (R. 1100.) In January 2012, Plaintiff was depressed but no longer

suicidal. (R. 1097.) In February, Dr. Channon described her as “alert but weary and concerned

about her medical status,” including a recurrence of thyromegaly (enlargement of the thyroid

gland). (R. 1094.) In March 2012, Plaintiff resumed therapy with Dr. Galligan. He found Plaintiff

in a “relatively good mood” but worried the warmer weather would bring more violence to her

neighborhood and “extremely self-conscious about her appearance because of her need for dental

work” (R. 1090.) In April, Plaintiff was tearful and upset at her doctor appointments because her

mother had had a heart attack and her aunt had died. (R. 1087.)

           In June 2012, Plaintiff seemed exhausted from all her family health issues, but Dr. Galligan

found she was in a “better mood.” (R. 1083.) That month, Dr. Channon noted Plaintiff had been

“without meds for two weeks,” and he prescribed her Pristiq (antidepressant) and instructed her to

resume taking her medications. (R. 1083-85.) In July and August, Dr. Galligan noted Plaintiff was

doing better, though she was worried about her mother and daughter and remained “nervous in her

current apartment, because so much activity goes on outside her windows.” (R. 1075, 1078.)

           In October 2012, however, Drs. Channon and Galligan found Plaintiff tearful, upset and

overwhelmed by her mother’s deteriorating health and her daughter’s apparent development of a

psychotic illness. (R. 1074-75.) Plaintiff feared her mother’s death, stating “I don’t know what I



6
    The ALJ subsequently issued an opinion denying benefits based on medical evidence through December 2011.


                                                        6
   Case: 1:18-cv-04009 Document #: 48 Filed: 01/27/21 Page 7 of 17 PageID #:1286




will do without her. I have already lost my father.” (R. 1074.) Family medical “disasters” continued

to upset Plaintiff in November and December 2012. (R. 1069.) In January 2013, Dr. Galligan found

Plaintiff’s mood improved (R. 1062), but Dr. Channon opined her depression was worsening, and

she appeared disheveled and depressed. (R. 1063-64.)

       Plaintiff returned to Dr. Galligan on June 27, 2013, grieving the death of her mother, whose

funeral had taken place the previous week, and her sister, who died in February 2013. (R. 1051.)

In July 2013, Plaintiff told Dr. Channon that she felt “everybody is dying;” she was crying, not

sleeping or eating, and had been “without meds for months.” (R. 1044.) Plaintiff’s mood was

depressed and anxious and her judgment and insight were limited, but her affect was stable and

appropriate. (Id.) Dr. Channon found Plaintiff’s depression was worsening and told her to resume

her medications. (R. 1045.) Dr. Galligan noted Plaintiff “seems to benefit from the opportunity to

express her feelings” and found she was suffering “an intensification of depression.” (R. 1042-43.)

       On July 24, 2013, Dr. Galligan completed another medical source statement, noting

Plaintiff had been coming for sessions more regularly. (R. 474.) He gave Plaintiff a GAF of 52

and indicated her psychiatric symptoms included feelings of guilt or worthlessness, persistent

anxiety, difficulty thinking or concentrating, persistent disturbances of mood or affect, emotional

withdrawal, easy distractibility, memory impairment and sleep disturbance. (R. 474-75.) Dr.

Galligan opined Plaintiff would be unable to meet competitive work standards in the areas of

maintaining attention, attendance (she would miss more than four days of work per month),

working near others, performing at a consistent pace, dealing with normal work stress, and

understanding, remembering and carrying out detailed instructions, and Plaintiff was seriously

limited but not precluded in all other work-related mental abilities and aptitudes. (R. 476-79.)




                                                 7
   Case: 1:18-cv-04009 Document #: 48 Filed: 01/27/21 Page 8 of 17 PageID #:1287




       In August 2013, Dr. Galligan noted Plaintiff “was mildly agitated,” but “seem[ed] to be

doing fairly well” despite not having taken her medication the past week. (R. 1039.) In September

2013, Plaintiff told Dr. Channon she was in a better mood because she got new dentures. (R. 1035.)

However, she was still grieving her mother’s death, and her judgment and insight were limited and

her mood was dysphoric. (Id.) In October 2013, Plaintiff told Dr. Galligan she was more depressed,

in part because she did not have her medications. (R. 1031.) In December, Plaintiff reported

continued sadness and told Dr. Channon she was more socially isolated for fear of going out. (R.

1024.) Dr. Channon assessed that her depression was unimproved. (R. 1025.)

       In January 2014, Plaintiff was still sad and bereaved, but she was enjoying a new puppy

and Dr. Channon assessed her depression as “stable.” (R. 1019-20.) Dr. Galligan noted Plaintiff

was more optimistic about her future, though still worried about her neighborhood. (R. 1018.) In

February and April 2014, Plaintiff’s depression continued unimproved (R. 1010, 1015), and Dr.

Channon restarted Plaintiff on Prozac. (R. 1010.) Drs. Channon and Galligan both noted

improvement in Plaintiff’s mood in May 2014, though she spent a lot of time in her apartment

because she felt her neighborhood could be dangerous. (R. 1002-03.)

       In July 2014, Dr. Channon found Plaintiff’s depression had worsened, and she had

developed psychosis (disconnection from reality). (R. 999.). She reported delusions of paranoia;

Plaintiff was “hiding” in her home and not even walking her dog because she felt “[s]omeone

[was] watching” her. (R. 998.) Dr. Channon increased her Seroquel dose, but Plaintiff’s condition

still worsened. (R. 989.) In August, she was still “mostly hiding” and rarely left the house (R. 989);

she was depressed, anxious and not eating. (R. 982.) Dr. Channon switched Plaintiff to a new

antidepressant, mirtazapine, and continued her on Seroquel. (R. 982-83.) In October and

November 2014, Plaintiff was also worried about her daughter’s recent multiple sclerosis




                                                  8
    Case: 1:18-cv-04009 Document #: 48 Filed: 01/27/21 Page 9 of 17 PageID #:1288




diagnosis; Dr. Channon found Plaintiff’s depression was worsening (R. 980-81), though Dr.

Galligan opined that Plaintiff was “coping well” with her daughter’s illness. (R. 968-69.) 7

III.    Hearing Testimony

        On November 29, 2016, Plaintiff appeared at a hearing before a second ALJ. She testified

that she was grieving the loss of her aunt, sister, mother, and daughter (who died in the last year),

and she had been thinking about killing herself. (R. 534-35.) Plaintiff had trouble focusing on the

ALJ’s questions, repeatedly saying she wished she were dead. (R. 536-37, 554.) Plaintiff said she

had not “been right since” her father died; she thought people were watching her so she kept her

blinds closed and had trouble sleeping for fear someone would break into her house (which never

happened). (R. 538, 543-44, 554, 557.) She was afraid to go outside because of drugs and shooting

in her neighborhood, and she tried to avoid being near other people. (R. 549-51, 557.)

        Psychologist Michael C. Rabin, Ph.D., an independent medical expert, testified next; he

only had access to medical records from April 2010 to November 2011 and Dr. Galligan’s 2013

medical source statement. 8 (R. 564.) Dr. Rabin noted that the record from this time was “very

sparse” and had “a lot of gaps.” (R. 565.) He opined that Dr. Galligan’s 2010 and 2013 medical

source statements, which indicated Plaintiff had some severe mental impairments, were

inconsistent with the evidence from 2010 to 2011, which showed Plaintiff had “only” moderate

depression and attended therapy irregularly. (R. 564-68.) Dr. Rabin noted that Drs. Galligan and

Channon saw evidence of dependent and borderline personality traits but did not diagnose Plaintiff

with paranoia. (R. 569-70.) He opined Plaintiff had moderate restriction in ADLs and in

concentration, persistence, and pace, and moderate to marked difficulties in social functioning, and



7
  As Plaintiff received benefits based on a separate SSI application as of November 25, 2014, the Court ends its
discussion of the medical record here.
8
  Plaintiff’s attorney submitted the post-2011 medical records within 14 days after the hearing. (R. 531-32.)


                                                       9
    Case: 1:18-cv-04009 Document #: 48 Filed: 01/27/21 Page 10 of 17 PageID #:1289




could perform jobs involving simple and routine work with no social demands, no contact with the

general public, no team or tandem work, and only superficial contact with supervisors and peers.

(R. 566.) Based on a hypothetical with these and other mental restrictions (no fast-paced or timed

production line tasks and only relatively static work settings), the vocational expert testified that

several jobs would be available in the national economy. (R. 571-72.)

IV.      ALJ’s Decision

         On February 15, 2017, the ALJ wrote an opinion finding Plaintiff was not under a disability

within the meaning of the Social Security Act from April 23, 2010, the application date, through

November 25, 2014. (R. 520.) The ALJ determined Plaintiff had the severe impairments of major

depressive disorder and personality disorder, but that her impairments did not meet or medically

equal a listed impairment. 9 (R. 502-03.)

         Applying the “paragraph B” criteria, the ALJ found Plaintiff had mild limitations in

understanding, remembering or applying information because her “treating providers indicate the

claimant has no difficulty understanding treatment recommendations, maintaining conversation in

the treatment setting, or asking appropriate questions,” and at the hearing, Plaintiff “answered

questions appropriately [and] there was no evidence of apparent difficulties understanding and

attending to the content of the hearing.” (R. 504.) The ALJ found moderate limitations in Plaintiff’s

ability to interact with others, because Plaintiff “described daily and consistent interactions with

her family, and ongoing situational stressors for her regarding her family members’ difficulties,”

despite indicating that she does not socialize or spend time with others. (Id.) Further, the ALJ

stated that Plaintiff has not “reported specific incidents of difficulty with social anxiety or other

social difficulties . . . during the applicable time period.” (Id.) The ALJ also assessed moderate


9
 The ALJ found Plaintiff’s alleged thyroid condition, asthma and history of cocaine use were not severe because there
was no evidence Plaintiff needed treatment for these conditions during the relevant time period. (R. 503.)


                                                         10
  Case: 1:18-cv-04009 Document #: 48 Filed: 01/27/21 Page 11 of 17 PageID #:1290




limitations in Plaintiff’s ability to concentrate, persist or maintain pace, and adapt or manage

herself, relying primarily on the state agency consultative examinations from 2008 and 2010 (R.

504-05), which the ALJ found were “generally consistent with the weight of the evidence.” (R.

516.) The ALJ found Plaintiff was “able to maintain concentration and persistence to manage daily

tasks including personal hygiene and household chores, as well as to care for family members,

both ill adults as well as healthy misbehaving children.” (R. 504-05.)

       The ALJ assigned Plaintiff the residual functional capacity (“RFC”) to perform unskilled

work at all exertional levels, with the non-exertional limitations she included in her hypothetical

to the VE at the hearing. (R. 506.) The RFC was based on the testimony of Dr. Rabin, whose

assessment the ALJ gave “great weight” because the ALJ found it “generally consistent with the

weight of the objective medical record throughout the applicable time period.” (R. 515.) The ALJ

was not concerned that Dr. Rabin did not have post-2011 mental health treatment records, finding

the later records “do not reflect a significant change compared to the records available at the time

of the hearing, and would not substantially change the opinion of the medical expert.” (Id.)

       By contrast, the ALJ gave little weight to Dr. Galligan’s medical source statements from

September 2010 and July 2013. (R. 516.) First, the ALJ noted that Plaintiff infrequently saw Dr.

Galligan before 2012. (Id.) Second, the ALJ found Dr. Galligan’s treatment notes did not support

extreme limitations because they showed: “variable symptoms, with most more severe symptoms

resolving within several months per his notes,” moderate major depressive disorder, and “generally

reflect[ed] she is coping with her losses, often reflects improvement, and mental status exams are

largely intact, with intact attention and concentration noted on mostly all the exams.” (R. 516-17.)

Third, the ALJ found Plaintiff’s ability to care for her grandchildren, daughter and ill mother and

live independently was not consistent with the restrictions set forth by Dr. Galligan. (R. 517.)




                                                11
  Case: 1:18-cv-04009 Document #: 48 Filed: 01/27/21 Page 12 of 17 PageID #:1291




       The ALJ described Plaintiff’s treatment as “conservative” and noted she had gaps in her

treatment with Dr. Galligan and problems complying with her medications. (R. 512, 515.) The

ALJ found Plaintiff’s increased depressive symptoms correlated with times she was out of

medications. (Id.) The ALJ stated that she considered Plaintiff’s “explanations for not complying”

with treatment (noting at one point Plaintiff’s claim of “financial difficulties” filling her

prescriptions (R. 511)), but the ALJ was unconvinced because Plaintiff did not pursue “a low-cost

or free clinic” or “prescription discount programs,” as her doctor had recommended. (R. 507-08.)

       The ALJ “note[d] the claimant’s symptoms are highly variable,” but concluded that “even

when she is depressed her symptoms appear relatively manageable, and still consistent with the

ability to perform work.” (R. 508.) The ALJ found Plaintiff’s depression was “well-managed” with

medications, and she cited records where Plaintiff was in an “improved” or “good” mood,

“appeared stable despite dealing with the fears and problems,” and was “getting along marginally

adequately with the aid of medication.” (R. 510-15, 517.) The ALJ also emphasized Plaintiff’s

ability to “car[e] for her young grandchildren and helping her daughter, suggest[ing] much better

functionality than alleged during the relevant time period.” (R. 512.)

       In addition, the ALJ attributed Plaintiff’s “exacerbated symptoms and difficulties

emotionally” to what the ALJ called “significant situational stressors,” which the ALJ stated

“cannot be considered as a factor in determining eligibility for benefits.” (R. 512-13.) The ALJ

acknowledged Dr. Channon’s June 2011 notes indicated Plaintiff “had ongoing paranoia, did not

open the windows, and kept the blinds down due to having a ‘feeling’” (R. 513), and that in July

2014 she “hired a dog walker because she was afraid in her neighborhood.” (R. 515.) However,

the ALJ concluded that Plaintiff’s “‘paranoia’ as described by Dr. Channon does not seem

particularly ill-founded nor based in mental health etiology, given she lives in a high-crime




                                                12
     Case: 1:18-cv-04009 Document #: 48 Filed: 01/27/21 Page 13 of 17 PageID #:1292




neighborhood, and she has reported suspicious incidents[,]” and Plaintiff’s mental examinations

“showed no indication of abnormal perception.” (R. 513, 515.) The ALJ found that “these

situational stressor[s] . . . provide a rather legitimate basis for the claimant’s fears in her

neighborhood, rather than unfounded paranoia” (R. 513), and that medical records show “periods

where [Plaintiff] was reported to be doing well and coping with her situational stressors.” (R. 515.)

The ALJ also referred to Plaintiff’s stress about family members’ illnesses and deaths as

“situational stressors,” and found Plaintiff “continued to cope with the stressors without significant

decompensation” and “adequately cop[ed] with her grief.” (R. 513-14.) Although Plaintiff’s grief

and depression increased after her mother died, the ALJ noted that Plaintiff’s doctors indicated she

had been out of medications and not taking care of herself. (Id.)

         Ultimately, the ALJ concluded that Plaintiff was unable to perform any past relevant work,

but that as the VE testified, jobs existed in significant numbers in the national economy that

Plaintiff could have performed with her RFC. (R. 519.)

V.       Discussion

         The Court’s review of the ALJ’s decision “is deferential; we will not reweigh the evidence

or substitute our judgment for that of the ALJ.” Summers v. Berryhill, 864 F.3d 523, 526 (7th Cir.

2017). “The ALJ’s decision will be upheld if supported by substantial evidence, which means such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Jozefyk

v. Berryhill, 923 F.3d 492, 496 (7th Cir. 2019) (internal citations and quotations omitted). “An

ALJ need not address every piece of evidence,” but must “build an accurate and logical bridge”

between the evidence and his conclusion. Lanigan v. Berryhill, 865 F.3d 558, 563 (7th Cir. 2017).

Here, Plaintiff offers numerous reasons to reverse and remand the ALJ’s decision. For the reasons

that follow, we agree that reversal and remand is necessary here.




                                                 13
  Case: 1:18-cv-04009 Document #: 48 Filed: 01/27/21 Page 14 of 17 PageID #:1293




       A.      ALJ Inadequately Addressed Plaintiff’s Symptoms of Paranoia and Psychosis

       The ALJ minimized evidence of Plaintiff’s symptoms of paranoia and psychosis in several

ways. The ALJ called Plaintiff’s symptoms of fear and isolation -- mentioned specifically as

symptoms of paranoia in the medical record at least as early as 2011 -- “situational stressors” and

declined to weigh them in her disability analysis. However, an ALJ may not conclude on her own

that a claimant’s “symptoms were just a response to situational stressors as opposed to evidence

of depression” or other mental impairment. Larson v. Astrue, 615 F.3d 744, 751 (7th Cir. 2010).

Unlike the ALJ, plaintiff’s physicians did not simply write off Plaintiff’s paranoid behavior

because it escalated due to Plaintiff’s fear of her neighborhood and anxiety over her family

tragedies, and the ALJ was not entitled to do so on her own. Indeed, as Plaintiff points out, there

is no evidence that her fears are proportionate to the threats of her neighborhood. (Pl.’s Br. at 10.)

       Instead, Plaintiff’s treating physicians found her fears and anxieties were contributing to

her leading an isolated, minimally functional life, and Dr. Channon attempted to address Plaintiff’s

paranoia by increasing her prescription for Seroquel, which is an anti-psychotic medication, and

ultimately diagnosing Plaintiff with psychosis in July 2014. However, the ALJ failed to mention

that Plaintiff had been taking anti-psychotic medication for years, or that she was diagnosed with

psychosis and suffering paranoid delusions in July 2014. The ALJ’s failure to address this material

evidence was error, as it is well-settled that “[a]n ALJ cannot simply cherry-pick facts supporting

a finding of non-disability while ignoring evidence that points to a disability finding.” Reinaas v.

Saul, 953 F.3d 461, 466 (7th Cir. 2020) (internal quotations omitted).

       Second, the ALJ erred in determining that Plaintiff was “adequately” coping with her so-

called situational stressors based on certain medical visits at which she appeared “improved” or

“better” or even “good.” This too constituted impermissible cherry-picking, in light of the many




                                                 14
     Case: 1:18-cv-04009 Document #: 48 Filed: 01/27/21 Page 15 of 17 PageID #:1294




documented instances where Plaintiff appeared to be struggling with her psychosis and depression

and was far from “good.” In addition, it is well-settled that “symptoms that wax and wane,” where

a person has “better days and worse days,” are not inconsistent with a person who has a chronic

psychiatric disease and is under continuous treatment for it with heavy drugs. Larson, 615 F.3d at

751; Bauer v. Astrue, 532 F.3d 606, 609 (7th Cir. 2008); see also Lanigan v. Berryhill, 865 F.3d

558, 564 (7th Cir. 2017) (citing Larson and Bauer). The ALJ’s failure to account for Plaintiff’s

worse days requires remand.

         B.      ALJ Improperly Assessed the Medical Opinion Evidence 10

         The ALJ’s decision to give “great weight” to the opinion of the non-examining medical

expert but “little weight” to Dr. Galligan’s opinions was not supported by substantial evidence.

“The most fundamental error is that the ALJ accepted [Dr. Rabin’s] opinions without recognizing

the limits that [he] himself imposed on them.” Plessinger v. Berryhill, 900 F.3d 909, 915 (7th Cir.

2018). In this case, the limitation was huge: Dr. Rabin did not have access to any evidence post-

2011, which included many instances of deterioration in Plaintiff’s symptomology as well as Dr.

Channon’s diagnosis in July 2014 of psychosis and paranoid delusions. The ALJ briefly addressed

this issue, concluding broadly that the later records “do not reflect a significant change compared

to the records available at the time of the hearing, and would not substantially change the opinion

of the medical expert.” (R. 515.) This conclusion was not supported by substantial evidence

because later medical records suggested that Plaintiff’s symptoms were becoming worse and that

her work-related limitations were increasing.




10
   The Government’s contention that Plaintiff failed to raise and thus waived any challenge to the ALJ’s assessment
of the ME’s opinion or Dr. Galligan’s opinion (D.E. 32, Gov’s Mem. at 9) overlooks Plaintiff’s arguments on these
issues. (See Pl.’s Mem. at 9-11.)


                                                        15
  Case: 1:18-cv-04009 Document #: 48 Filed: 01/27/21 Page 16 of 17 PageID #:1295




       In addition, the ALJ did not adequately assess Dr. Galligan’s opinions. As Plaintiff filed

her application for benefits before March 27, 2017, the “treating physician rule” applies, whereby

ALJs must give “controlling weight” to a treating physician's opinion if it is “well-supported by

medically acceptable clinical and laboratory diagnostic techniques” and “not inconsistent with

other substantial evidence.” Burmester v. Berryhill, 920 F.3d 507, 512 (7th Cir. 2019) (quoting 20

C.F.R. § 404.1527(c)(2)). If the ALJ does not give a treating physician’s opinion controlling

weight, the ALJ must consider the following factors in deciding what weight to give the medical

opinion: the length of the treatment relationship and the frequency of examination, the nature and

extent of the treatment relationship, the supportability and consistency of the medical opinion with

the record, and the physician’s specialization. 20 C.F.R. § 404.1527(c)(2)(i)-(ii) and (c)(3)-(5).

Under the treating physician rule, an ALJ’s failure to sufficiently address the relevant regulatory

considerations in declining to afford a treating physician opinion controlling weight requires

remand. Reinaas, 953 F.3d at 465-66.

       Here, the ALJ purported to consider the frequency of examination in Dr. Galligan’s treating

relationship with Plaintiff, but the ALJ’s analysis came up well short. The ALJ repeatedly faulted

Plaintiff for gaps in her treatment relationship with Dr. Galligan, which Dr. Galligan noted in his

2010 medical source statement, but the ALJ failed to adequately consider the evidence of

Plaintiff’s more regular treatment with Dr. Galligan after 2011. In addition, the ALJ did not

adequately address the length, nature and extent of Plaintiff’s treating relationship with Dr.

Galligan, which despite some gaps, extended from 2008 through the entire period at issue here.

       Moreover, the ALJ’s determination that Dr. Galligan’s treatment notes were inconsistent

with his medical source opinion was based on the aforementioned cherry-picked evidence and

misunderstanding of the import of “variable” or waxing and waning symptoms. (R. 516-17.) Far




                                                16
     Case: 1:18-cv-04009 Document #: 48 Filed: 01/27/21 Page 17 of 17 PageID #:1296




from being inconsistent with the medical record, Dr. Galligan’s opinions were generally consistent

with the treatment notes of Plaintiff’s other treating physician, Dr. Channon, who also treated

Plaintiff throughout the duration of the relevant time period. The ALJ’s inadequate evaluation of

Plaintiff’s treating physician’s reports and opinions thus also requires remand. 11

                                                 CONCLUSION

         For the foregoing reasons, the Court grants Plaintiff's request for remand (D.E. 18) and

denies the Commissioner's motion to affirm. (D.E. 31.)


                                                       ENTERED:



                                                       ________________________________
                                                       Gabriel A. Fuentes
                                                       United States Magistrate Judge

DATED: January 27, 2021




11
   On remand, the ALJ should also revisit her reasons for finding Plaintiff’s ADLs and occasional noncompliance with
medications to be inconsistent with Dr. Galligan’s opinions and Plaintiff’s allegations. Although the ALJ appeared to
consider Plaintiff’s reported difficulty affording medication, the ALJ’s reasons for minimizing this difficulty makes
unsupported assumptions. The ALJ found probative the fact that Plaintiff did not seek treatment at a free or low-cost
clinic or participate in a prescription discount program, but the ALJ did not ask about these alternatives, and there is
no evidence in the record beyond Dr. Channon’s suggestion that Plaintiff look into such programs. (R. 507.) In
addition, the Court notes that the ALJ’s determination that Plaintiff’s ability to care for her grandchildren was
inconsistent with the restrictions in Dr. Galligan’s opinions ignores evidence that Plaintiff’s daughter had her watch
the grandchildren in order to distract her from suicidal thoughts. The ALJ should address these issues on remand.


                                                          17
